          Case 1:17-cr-00005-VEC Document 95
                                          96 Filed 09/14/21
                                                   09/15/21 Page 1 of 1




                   MEMO ENDORSED
September 14, 2021                                                       USDC SDNY
                                                                         DOCUMENT
By ECF                                                                   ELECTRONICALLY FILED
                                                                         DOC #:
Hon. Valerie E. Caproni                                                  DATE FILED: 9/15/21
United States District Judge
Southern District of New York

Re: United States v. Patrick Jordan, 17 Cr. 05 (VEC)

Dear Judge Caproni:

I write in response to the Court’s order at ECF No. 94 requiring that Mr. Jordan “produce a
doctor’s note stating whether he is capable of performing light work for several hours per day.”
Mr. Jordan was unable to secure an examination by his doctor—which is a precursor to his
obtaining the note—prior to September 30, 2021. I accordingly respectfully request that the
Court permit Mr. Jordan to provide the doctor’s note with his regularly scheduled update letter
on October 1, 2021.

Thank you for your attention to this matter.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
                                                        Application GRANTED.
jonathan_marvinny@fd.org
                                                        SO ORDERED.
cc: Alison G. Moe, Esq.


                                                                                      9/15/21
                                                                                      9/15

                                                        HON. VALERIE CAPRONI
                                                        UNITED STATES DISTRICT JUDGE
